  Case 1:21-cv-05692-NLH Document 12 Filed 09/01/21 Page 1 of 4 PageID: 58



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
WALTER HIMMELREICH,            :
                               :
          Petitioner,          :    Civ. No. 21-5692 (NLH)
                               :
     v.                        :
                               :
WARDEN DAVID E. ORTIZ,         :    OPINION
                               :
          Respondent.          :
______________________________:

Appearances:

Walter Himmelreich
13152-067
C/O Capitol Pavilion
2012 North Fourth Street
Harrisburg, PA 17102

       Petitioner pro se

Angela Juneau
DOJ-USAO
Office of the U.S. Attorney, District of New Jersey
970 Broad Street
Suite 700
Newark, NJ 07102

       Counsel for Respondent

HILLMAN, District Judge

  I.     INTRODUCTION

       Petitioner is a federal inmate formerly incarcerated at

F.C.I. Fort Dix in Fort Dix, New Jersey.         He is proceeding pro

se with a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.    Petitioner seeks earlier placement into          a

Residential Re-entry Center (“RRC”) at the end of the term of
  Case 1:21-cv-05692-NLH Document 12 Filed 09/01/21 Page 2 of 4 PageID: 59



his imprisonment.     For the following reasons, the habeas

petition will be denied as moot.

  II.   BACKGROUND

     Petitioner filed this habeas petition in March, 2021.            See

ECF No. 1.   Petitioner states he was initially only given

seventy-eight days placement at an RRC at the end of his prison

term which would have placed him in an RRC on October 5, 2021.

See ECF 1 at 3.    Petitioner argues and requests this Court order

the Federal Bureau of Prisons (“BOP”) to place him in an RRC on

or before June 21, 2021 pursuant to the Second Chance Act.            See

id. at 7.

     On May 17, 2021, Petitioner filed a letter indicating that

his new placement date into an RRC was now May 25, 2021.            See

ECF No. 7.   Petitioner admits this new placement date

effectively moots his requested habeas relief.          However, he

requests this Court “rule” on whether it had jurisdiction to

rule on his habeas petition in the first place.

     On May 25, 2021, Respondent filed a letter requesting this

Court dismiss the habeas petition as moot.         See ECF No. 8.

Respondent asserts the habeas petition is now moot because

Petitioner was placed in an RRC on May 25, 2021.          See id.

Respondent concedes in his letter though that this Court had

jurisdiction to consider Petitioner’s habeas petition when it

was filed.   See id.

                                     2
  Case 1:21-cv-05692-NLH Document 12 Filed 09/01/21 Page 3 of 4 PageID: 60



  III. DISCUSSION

     This Court had jurisdiction to consider Petitioner’s habeas

petition at the time it was filed because Petitioner “could

resort to federal habeas corpus to challenge a decision to limit

his RRC placement[.]”     See Vasquez v. Strada, 684 F.3d 431, 433

(3d Cir. 2012) (citing Woodall v. Federal Bureau of Prisons, 432

F.3d 235, 243-44 (3d Cir. 2005)).        However, as both parties

concede, Petitioner’s placement in an RRC now renders his habeas

petition moot because this Court could not provide redress for

any injury Petitioner may have suffered.         See Buczek v.

Maiorana, 526 F. App’x 152, 153–54 (3d Cir. 2013) (“We agree

with the District Court that Buczek's transfer to an RRC

rendered his habeas petition moot. Even if the District Court

were to render a decision in Buczek's favor regarding RRC

placement, it could provide no redress for any injury that

Buczek may have suffered from the Bureau of Prisons' action.”)

(internal citation omitted); Ganim v. Ebbert, No. 09–0272, 2010

WL 5556173, at *2 (W.D. Pa. Dec. 8, 2010) (“Petitioner's sole

habeas claim challenges the length of time his Unit Team

recommended for his RRC placement. Petitioner's subsequent

transfer from FCI–McKean to an RRC on January 21, 2010,

effectively rendered moot the relief sought by Petitioner in

this case.”), report and recommendation adopted by, 2011 WL

53475 (W.D. Pa. Jan. 7, 2011).

                                     3
  Case 1:21-cv-05692-NLH Document 12 Filed 09/01/21 Page 4 of 4 PageID: 61



     A party can overcome mootness if he can demonstrate

“collateral consequences.”      See Chong v. Dist. Dir. Immigration

and Naturalization Serv., 264 F.3d 378, 384 (3d Cir. 2001)

(noting exception to mootness doctrine where secondary or

“collateral” injuries survive after resolution of the primary

injury).    However, despite recognizing himself that his habeas

petition is now moot, Petitioner comes forward with no

“collateral consequences” to overcome the mootness of his habeas

petition.    Therefore, the habeas petition will be denied as

moot.

  IV.   CONCLUSION

     For the foregoing reasons, the habeas petition will be

denied as moot.    An appropriate order will be entered.



Dated: September 1, 2021                 ___s/ Noel L. Hillman _____
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     4
